         Case 3:19-cv-00132-SDD-SDJ             Document 42   01/04/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


IN THE MATTER OF THE COMPLAINT                                           CIVIL ACTION
OF ECOSERV, LLC, AS DEMISE
CHARTERER/OWNER PRO HAC VICE
OF BARGE NESI 11, FOR EXONERATION
FROM OR LIMITATION OF LIABILITY                                        19-132-SDD-SDJ

                                            RULING

        Before the Court is a Motion for Summary Judgment1 filed by Plaintiff-in-Limitation

(“Ecoserv”). Claimant Amos Ambrose (“Claimant”) filed a Response,2 to which Ecoserv

filed a Reply.3 For the following reasons, Ecoserv’s Motion shall be GRANTED.

I.      BACKGROUND

        On May 16, 2018, Claimant, an employee of Vessel Repair, Inc., was performing

welding work in the bow of a barge, NESI 11, which was either owned or chartered by

Ecoserv.4 The work allegedly created fumes which Claimant succumbed to, and he

sustained injury.5 Claimant asserts that this was the result of poor ventilation in that area

of NESI 11.6 Claimant brought suit, and Ecoserv filed the instant action seeking an

exoneration from or limitation of liability.7

II.     LAW AND ANALYSIS - Rule 56 Motion for Summary Judgment

        In reviewing a party’s motion for summary judgment, the Court will grant the motion

if (1) there is no genuine issue of material fact, and (2) the mover is entitled to judgment



1
  Rec. Doc. No. 22.
2
  Rec. Doc. No. 36.
3
  Rec. Doc. No. 39.
4
  Rec. Doc. No. 36, p. 2.
5
  Id.
6
  Rec. Doc. No. 36-1, p. 2.
7
  Rec. Doc. No. 1.


64450
         Case 3:19-cv-00132-SDD-SDJ                 Document 42         01/04/21 Page 2 of 6




as a matter of law.8 This determination is made “in the light most favorable to the opposing

party.”9 A party moving for summary judgment “‘must “demonstrate the absence of a

genuine issue of material fact,” but need not negate the elements of the nonmovant’s

case.’”10 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”11 However, the

non-moving party’s burden “‘is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.’”12

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”13 All reasonable factual

inferences are drawn in favor of the nonmoving party.14 However, “[t]he Court has no duty

to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”15 “Conclusory allegations unsupported by specific

facts . . . will not prevent the award of summary judgment; ‘the plaintiffs [can]not rest on

his allegations . . . to get to a jury without any “significant probative evidence tending to



8
  FED. R. CIV. P. 56(a).
9
  Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970) (citing United States v. Diebold, Inc., 369 U.S.
   654, 655 (1962); 6 V. MOORE, FEDERAL PRACTICE 56.15(3) (2d ed. 1966)).
10
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003) (quoting Little
   v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)); Celotex Corp. v. Catrett, 477 U.S. 317,
   323-25 (1986).
11
   Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003) (quoting Morris v. Covan World
   Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
12
   Willis v. Roche Biomedical Lab., Inc., 61 F.3d 313, 315 (5th Cir. 1995) (quoting Little, 37 F.3d at 1075).
13
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007) (quoting
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
14
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
15
   RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).


64450
         Case 3:19-cv-00132-SDD-SDJ               Document 42         01/04/21 Page 3 of 6




support the complaint.”’”16

        The parties have sought a bench trial in the present case.

                The Fifth Circuit has recognized that “a district court has
                somewhat greater discretion to consider what weight it will
                accord the evidence [presented on a motion for summary
                judgment] in a bench trial than in a jury trial.” If a “[bench] trial
                on the merits will not enhance the court’s ability to draw
                inferences and conclusions, then a district court properly
                should ‘draw his inferences without resort to the expense of
                trial.’” However, the Fifth Circuit has cautioned that “a district
                court must be aware that assessments of credibility come into
                sharper focus” at the time of trial, therefore, “even at the
                summary judgment stage a judge in a bench trial has the
                limited discretion to decide that the same evidence, presented
                to him or her as trier of fact in a plenary trial, could not possibly
                lead to a different result.”17

        Claimant’s suit arises under the Longshore and Harbor Workers’ Compensation

Act.18 As a longshoreman, Claimant’s right to sue a vessel owner for negligence arises

exclusively under § 905(b). In order to succeed, Claimant must show Ecoserv breached

one of the Scindia duties.19 “Scindia articulated three ‘narrow duties’ owed by the vessel

owner: ‘(1) a turnover duty, (2) a duty to exercise reasonable care in the areas of the ship

under the active control of the vessel, and (3) a duty to intervene.’”20 The turnover duty is

the only one relevant here.

        “The ‘turnover duty’ relates to the condition of the ship upon the commencement

of stevedoring operations.”21 The vessel owner must “exercise ordinary care under the


16
   Nat’l Ass’n of Gov’t Emps. v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir. 1994)
   (quoting Anderson, 477 U.S. at 249).
17
   Turner v. Pleasant, 10-cv-7823, 2013 WL 823426 at *7 (E.D. La. Mar. 6, 2013) (quoting In re Placid Oil
Co., 932 F.2d 394, 397–98 (5th Cir. 1991)).
18
   33 U.S.C. §§ 901 et seq.
19
   Scindia Steam Navigation Co. v. De Los Santos, 451 U.S. 156, 166–176 (1981)).
20
    Manson Gulf, L.L.C v. Modern Am. Recycling Serv., Inc., 878 F.3d 130, 134 (5th Cir. 2017) (quoting
Kirksey v. Tonghai Mar., 535 F.3d 388, 391 (5th Cir. 2008)).
21
   Moore v. M/V ANGELA, 353 F.3d 376, 380 (5th Cir. 2003).


64450
         Case 3:19-cv-00132-SDD-SDJ               Document 42        01/04/21 Page 4 of 6




circumstances to turn over the ship and its equipment in such condition that an expert

stevedore can carry on stevedoring operations with reasonable safety.”22 The vessel

owner must also “warn the stevedore of latent or hidden dangers which are known to the

vessel owner or should have been known to it.”23 The vessel owner has no duty to warn

the stevedore of “dangers which are either: (1) open and obvious or (2) dangers a

reasonably competent stevedore should anticipate encountering.”24 This “exception does

not apply, however, if the longshoreman’s only alternatives to facing the hazard are

unduly impracticable or time-consuming or would force him to leave the job.”25 The “open-

and-obvious inquiry should take place from the perspective of the injured

longshoreman.”26

        Claimant asserts that Ecoserv breached its turnover duty by failing to warn

Claimant of the lack of ventilation in the area of the bow needing repairs.27 Claimant

attests that there was “only one hole in and out” of the area of the bow where he was

welding and that “[t]his area of the bow did not have any windows or ventilation where the

heat and fumes could release.”28 Claimant argues that the lack of ventilation was a

hazardous condition for welding, and Ecoserv’s failure to warn Claimant’s employer of the

lack of ventilation was a breach of the turnover duty.29 Ecoserv counters that “the heat

and welding fumes complained of were not caused by some concealed fault in the barge,




22
   Kirksey v. Tonghai Maritime, 535 F.3d 388, 392 (5th Cir. 2008).
23
   Id. (emphasis added).
24
   Id.
25
   Moore, 353 F.3d at 381.
26
   Manson Gulf, L.L.C. v. Modern Am. Recycling Serv., Inc., 878 F.3d 130, 136 n. 2 (5th Cir. 2017).
27
   Rec. Doc. No. 36, p. 4.
28
   Rec. Doc. No. 36-1, p. 2.
29
   Id; Rec. Doc. No. 36, pp. 4–5.


64450
          Case 3:19-cv-00132-SDD-SDJ                Document 42         01/04/21 Page 5 of 6




but were a product of the environment and work processes and procedures selected by

[Claimant] and his employer.”30

        Because the Court is the fact-finder in this case, it has the discretion to weigh the

evidence presented with this Motion as set forth above.31 Ecoserv’s Motion must be

granted for two reasons. Claimant’s theory of breach is that Ecoserv failed to warn

Claimant’s employer of the hazardous condition, the lack of ventilation in the bow, and

that had Ecoserv done so, Claimant would have known to bring his own protective

ventilation equipment.32 Claimant thus recognizes that the lack of ventilation was only

hazardous if work was performed without protective gear.33 Ecoserv introduced summary

judgment evidence that it did not direct Claimant’s employer to use any particular work

practice, tools, or equipment.34 Ecoserv is entitled to “rely on the thesis that the stevedore

is an ‘expert and experienced’ and will act with ‘reasonable care.’”35 Claimant has

produced nothing to rebut Ecoserv’s summary judgment evidence or create a genuinely

disputed issue that Ecoserv knew or should have known that the open and obvious

condition of the barge, would become a hazardous condition.

        Moreover, even if the allegedly poor ventilation posed a hazard, the open and

obvious exception to the turnover duty applies. Claimant attests that there was only one

hole in and out of the area he was welding with no ventilation or windows.36 The physical



30
   Rec. Doc. No. 22-1, p. 8.
31
   The Court notes that it need not make credibility determinations to dispense with this Motion.
32
   Rec. Doc. No. 36, p. 5.
33
   Claimant’s affidavit provides “[a]s I was welding, I passed out due to heat exhaustion and welding fumes.”
Rec. Doc. No. 36-1, p. 2. Claimant argues in his Opposition that he should have been warned of the lack
of ventilation so that he would have brought his own protective equipment. Rec. Doc. No. 36, p. 5.
34
   Rec. Doc. No. 22-2, p. 2.
35
   Polizzi v. M/V Zephyros II Monrovia, 860 F.2d 147, 149 (5th Cir. 1988) (“Scindia entitles the shipowner
to rely on the thesis that the stevedore is an ‘expert and experienced’ and will act with ‘reasonable care.’”).
36
   Rec. Doc. No. 36-1, p. 2.


64450
         Case 3:19-cv-00132-SDD-SDJ               Document 42         01/04/21 Page 6 of 6




structure of the bow, which was observed by Claimant, was not latent or hidden. Thus, by

Claimant’s own admission, the lack of ventilation or windows was open and obvious.

Claimant has introduced no evidence to carry his burden of showing that “the only

alternatives to facing the hazard [were] unduly impracticable or time-consuming or would

force him to leave the job,” so the open and obvious exception applies.37 In fact, Claimant

concedes that he could have brought his own protective equipment. Claimant was not

presented with a “Hobson’s choice” of deciding whether to work under hazardous

conditions or not work. Protective gear, which Claimant admits he could have used, would

have ameliorated the open and obvious risk of poor ventilation. As such, because

Claimant had “actual knowledge of [the] remediable hazardous condition[,] [Ecoserv’s]

turnover duty is not implicated. . .”38

III.    CONCLUSION

        For the foregoing reasons, Ecoserv’s Motion for Summary Judgment is

GRANTED.

        Judgment shall be entered accordingly.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on January 4, 2021.



                                               S
                                             JUDGE SHELLY D. DICK
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA



37
   Moore v. M/V ANGELA, 353 F.3d 376, 381 (5th Cir. 2003); see also Polizzi v. M/V Zephyros II Monrovia,
860 F.2d 147, 149 (5th Cir. 1988) (“Scindia entitles the shipowner to rely on the thesis that the stevedore
is an ‘expert and experienced’ and will act with ‘reasonable care.’”).
38
   Manuel v. Cameron Offshore Boats, Inc., 103 F.3d 31, 34 (5th Cir. 1997).


64450
